USCA11 Case: 21-12365      Date Filed: 07/26/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12365
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JESUS ARRATE-RODRIGUEZ,


                                          Defendant- Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 0:90-cr-06158-WPD-3
                   ____________________
USCA11 Case: 21-12365         Date Filed: 07/26/2022    Page: 2 of 4




2                      Opinion of the Court                 21-12365


Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and
BRANCH, Circuit Judges.
PER CURIAM:
       Jesus Arrate-Rodriguez appeals the denial of his motion for
compassionate release and his motion for reconsideration. 18
U.S.C. § 3582(c)(1)(A). The district court ruled that Arrate-Rodri-
guez failed to identify an extraordinary or compelling reason to re-
duce his sentence, U.S.S.G. § 1B1.13, and, in the alternative, that
the statutory sentencing factors weighed against granting his mo-
tion, 18 U.S.C. § 3553. The district court denied Arrate-Rodriguez’s
motion to reconsider because it repeated his earlier arguments for
sentencing relief and because his receipt of the COVID-19 vaccine
made him less susceptible to serious illness. We affirm.
        We review the denial of motions for compassionate release
and for reconsideration for abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021) (release); United States v.
Simms, 385 F.3d 1347, 1356 (11th Cir. 2004) (reconsideration). “A
district court abuses its discretion if it applies an incorrect legal
standard, follows improper procedures in making the determina-
tion, or makes findings of fact that are clearly erroneous.” Harris,
989 F.3d at 911 (quoting Cordoba v. DIRECTV, LLC, 942 F.3d
1259, 1267 (11th Cir. 2019)). “When review is only for abuse of dis-
cretion, it means that the district court had a ‘range of choice’ and
that we cannot reverse just because we might have come to a dif-
ferent conclusion had it been our call to make.” Id. at 912.
USCA11 Case: 21-12365         Date Filed: 07/26/2022      Page: 3 of 4




21-12365                Opinion of the Court                          3

       A district “court may not modify a term of imprisonment
once it has been imposed” except in specified circumstances. 18
U.S.C. § 3582(c); see United States v. Jones, 962 F.3d 1290, 1297
(11th Cir. 2020). Section 3582(c), as amended by the First Step Act,
gives the district court discretion to “reduce the term of imprison-
ment . . . after considering the factors set forth in section 3553(a) to
the extent that they are applicable” if a reduction is warranted for
“extraordinary and compelling reasons” and “is consistent with ap-
plicable policy statements issued by the Sentencing Commission.”
18 U.S.C. § 3582(c)(1)(A). The district court may deny a motion to
reduce on either ground. See United States v. Tinker, 14 F.4th 1234,
1237–38 (11th Cir. 2021).
       We need not address whether the statutory sentencing fac-
tors weighed in favor of reducing Arrate-Rodriguez’s sentence be-
cause we can affirm on the alternative ground that he failed to es-
tablish an extraordinary and compelling reason to justify an early
release. Arrate-Rodriguez argued that his age and medical condi-
tions of a cerebral infraction caused by a stroke, hyperlipidemia,
diabetes, vision issues, and hypertension increased his chance of
medical complications from COVID-19. But the district court
found that Arrate-Rodriguez’s medical conditions did not “rise to
the level of compelling and extraordinary reasons” because they
did not substantially diminish his ability to care for himself in
prison. See U.S.S.G. § 1B1.13 cmt. n.1(A). Arrate-Rodriguez’s
prison records reflected that he entered prison as and remained a
“Care Level 2” inmate, he resumed walking about a week after his
USCA11 Case: 21-12365         Date Filed: 07/26/2022      Page: 4 of 4




4                       Opinion of the Court                  21-12365

stroke with a cane, his gait continued to improve with physical
therapy, and his ailments were controlled with medication. See
United States v. Giron, 15 F.4th 1343, 1346 (11th Cir. 2021). The
district court was not required to afford any weight to Arrate-Ro-
driguez’s rehabilitation. U.S.S.G. § 1B1.13 cmt. n.3. And the district
court reasonably disregarded Arrate-Rodriguez’s concerns about
contracting COVID-19 after having “rejected the Moderna vac-
cine” and his plea for “immediate release . . . [when] he would be
[put] in Immigration custody awaiting the possibility of deporta-
tion.” The district court did not abuse its discretion by denying Ar-
rate-Rodriguez’s motion for compassionate release.
        The district court also did not abuse its discretion by denying
Arrate-Rodriguez’s motion to reconsider. Arrate-Rodriguez could
not use his “motion for reconsideration . . . to relitigate” argu-
ments he raised earlier. See Richardson v. Johnson, 598 F.3d 734,
740 (11th Cir. 2010) (internal quotation marks omitted). The dis-
trict court also reasonably treated Arrate-Rodriguez’s intervening
receipt of the vaccine as “effective ‘self-care’ against the virus . . .
[that] d[id] not present any extraordinary and compelling reason
allowing compassionate release.”
     We AFFIRM the denial of Arrate-Rodriguez’s motion for
compassionate release.